Citation Nr: 0424877	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral high frequency hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower left leg disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This case was most recently before the Board 
in September 2002.

The September 2002 Board decision denied the claims on 
appeal.  The veteran appealed the Board's September 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion for Remand 
(Joint Motion), issued an Order dated in December 2003, which 
vacated the Board's September 2002 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that VA had failed to fully comply 
with instructions contained in a January 2001 Board remand 
concerning the veteran's treatment records.  As such, this 
case must be remanded to ensure compliance with the 
instructions contained in the January 2001 Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Joint Motion also noted that the September 2002 Board 
decision had failed to explain how documents in the record 
informed the veteran what evidence remained needed in order 
to substantiate his claims, and which portion, if any, he had 
the responsibility to provide and which portion, if any, VA 
would attempt to obtain on his behalf.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  A review of the claims 
file reveals that the veteran has not been properly notified 
by VA in specific terms as to the evidence which would be 
needed to substantiate his claims and whether VA or the 
veteran is expected to attempt to obtain and submit such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Based on the foregoing, the Board must remand the case in 
order to satisfy VA's duty to notify and assist the 
appellant.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The RO should contact both the 
Atlanta VA Medical Center, to reconfirm 
that the veteran's treatment records 
were, indeed, transferred to the Las 
Vegas VA Medical Center, and the Las 
Vegas VA Medical Center itself.  The RO 
should request a definitive response from 
both medical centers as to whether they 
have or have ever had the records in 
question and whether these records have 
been archived.  Further, the RO should 
ask both medical centers whether they 
have or have had any treatment records 
(regardless of date) that pertain to the 
veteran.  The RO should also ask both 
medical centers to provide a brief 
outline as to their procedures for the 
transfer of records from one medical 
center to another and their procedures 
for archiving treatment records, as well 
as the procedures for retrieval of 
archived records.  If the veteran's 
treatment records have been archived, 
they should be retrieved.  The RO should 
document its efforts in this regard in 
the veteran's claims file, as well as all 
responses received.  If the medical 
centers fail to reply in detail to the 
RO's first such request for information, 
the RO should try again, documenting its 
actions.  If the veteran's treatment 
records have, indeed, cannot be located, 
it should be so noted.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




